Case 1:17-cv-01167-JEB Document 96-2 Filed 08/14/19 Page 1 of 2




                   Exhibit A
       Case 1:17-cv-01167-JEB Document 96-2 Filed 08/14/19 Page 2 of 2




                                                                                    Charles D. Tobin
                                                                                    Tel: 202.661.2218
                                                                                    Fax: 202.661.2299
                                                                                    tobinc@ballardspahr.com




August 13, 2019

Via E-mail and USPS Express Mail (tracking #EL110272301US)

Carol Federighi
Senior Trial Counsel
United States Department of Justice
Civil Division, Federal Programs Branch
P.O. Box 883
Washington, DC 20044
carol.federighi@usdoj.gov

Re:     Cable News Network, Inc. v. FBI, No. 1:17-cv-1167 (JEB)

Dear Carol:

        This follows up on our July 3, 2019 letter and your responsive email a week later, on July 10.

         In our letter, we noted that nearly a month had passed since the Court’s June 7 Memorandum
Opinion (Dkt. 86) and Order (Dkt. 85) granting summary judgment to CNN and instructing the FBI
to release the Comey Memos, with only the redactions the Court’s instruction provided.

        Right after our letter, on July 5, the FBI directed you to file the Motion to Amend the Court’s
Opinion and Order (Dkt. 87). In your July 10 email, you then relied on the filing of that motion,
asserting that it had rendered the Judgment “non-final”. You advised us that, on this basis, the FBI
would decline to follow the Court’s instruction.

        As you know, the Court yesterday denied the Motion to Amend (Dkt. 94), aptly
characterizing the FBI’s position as “chutzpah”. In light of the finality of the Court’s summary
judgment Order, the strength of the Court’s reinforced instruction, and the absence of any order
staying compliance, it hardly behooves any of us – the FBI, CNN or the Court – to further delay the
production that the Court ordered.

          CNN requests that the FBI comply with the Court’s Order and release to it the Comey
Memos, in the form the Court instructed, by no later than the close of business this Friday, August
16. If we do not receive the documents by that time, CNN will move to compel and seek an award of
its legal expenses.

                                                 Very truly yours,



                                                 Charles D. Tobin
